DETAILED ACTION
Claims 1-15 are pending and examined.  
Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in national stage entry of PCT/EP2017/064316, International Filing Date: 06/12/2017. It is noted, however, that certified copy of the priority documents has not been received in this National Stage application from the International Bureau (PCT Rule 17.2(a).
Drawing
Figure 2 is objected to because of the empty textboxes in the flowchart.  Text in the textboxes is required to facilitate understanding of the invention (37 CFR 1.81(b) Drawings required in patent application).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite a method for controlling a vehicle comprising: determining fluid quantity value, establishing different fluid values, determining indicated fluid value, and displaying the indicated value as recited in independent claims 1 .  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by a judgement logic”. That is, other than reciting “by the vehicle controller” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by the judgement logic” language, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of by a judgement logic does not take the claim limitations out of the mental process grouping.    Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes)
The claim recites additional elements of triggering a signal, via a judgement logic, and modifying the signal.  The triggering step is recited at a high level of generality (i.e. as a general means of gathering data for use in the establishing, and determining steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The modifying step is also recited at a high level of generality (i.e. as a 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the determining, establishing steps and the depicting step were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background recites that the “increasingly, advanced active pre-crash safety systems are used in vehicles”  [0002], and the specification does not provide any indication that the judgement logic is anything other than a conventional computer within a vehicle.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), ‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-11, and 13-15 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims 1-15 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim features “judgement logic” as recited in claim 1, 3-5 to perform function to “trigger”, “modify”, “suppress”, and “compute” have been interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, because they use a generic placeholder coupled with specialized functional language “trigger”, “modify”, “suppress”, and “compute” without reciting sufficient structure to achieve the function.  These phrases could be interpreted to be hardware, software, etc.  Any of these interpretations would change the scope of the claim.  Therefore, the claim as presently drafted fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  applicant regards as the invention rendering the claim indefinite.  If the claimed subject matter is software, Applicant is required to show adequate algorithm from the disclosure of the specification capable of carry out the specialized function. Appropriate correction is required.
Dependent claims 2-11 are rejected based on dependency on rejected base claim 11.
Claims 2, 8-10, and 13 are also rejected because the claim feature “corridor occupancy” as recited is indefinite and unclear for the meaning.  What is “corridor occupancy”?  The specification such as Fig. 6 does not seem to provide any definition of “corridor occupancy”.  A cursory dictionary and technical literature search does not seem to find any information on “corridor occupancy”. For examination purpose, “corridor occupancy” is interpreted as any object behind the subject vehicle.  Appropriate correction is required.
considerably high overlap with a lane adjacent to the subject lane of the subject vehicle” as recited is indefinite and unclear.  “considerably high overlap” seems to be a relative term that has no objective standard (MPEP 2173.05(b) - Relative Terminology).  For examination purpose, “considerably high overlap with a lane adjacent to the subject lane of the subject vehicle” is interpreted as “overlap with a lane adjacent to the subject lane of the subject vehicle”.    Appropriate correction is required.
The following is a quotation of 35 U.S.C. §112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “judgement logic” as recited in claim 1, 3-5 to perform function to “trigger”, “modify”, “suppress”, and “compute” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-9, and 12-13 are rejected under AIA  35 U.S.C. §102(a)(1) as being anticipated by Leppert et al., DE102008048436 (A1). 
As to claim 1, Leppert teaches a rear pre-crash system (RPCS) of a subject vehicle comprising a judgement logic adapted to trigger an RPCS warning signal 
wherein said judgement logic is configured to modify the triggering of the RPCS warning signal in detected specific traffic scenarios (¶26).
As to claim 2, Leppert teaches the rear pre-crash system wherein a specific traffic scenario is detected on the basis of further measured parameters comprising:
a velocity of the subject vehicle,
a velocity of the target vehicle,
a relative velocity between the subject vehicle and the target vehicle (¶26),
an acceleration of the subject vehicle,
an acceleration of the target vehicle,
a relative acceleration between the subject vehicle and the target vehicle,
a current distance between the subject vehicle and the target vehicle (¶26), and/or
a corridor occupancy of the target vehicle.
As to claim 6, Leppert teaches the rear pre-crash system wherein connected to said judgement logic at least one radar sensor device is provided at a rear bumper of the subject vehicle and adapted to detect a radar signal reflected by the target vehicle approaching the subject vehicle from behind (Fig. 1).
As to claim 7, Leppert teaches the rear pre-crash system wherein connected to said judgement logic a left radar sensor device is provided at a left side of the rear bumper of the subject vehicle and a right radar sensor device is provided at a right side of the rear bumper of the subject vehicle having overlapping field of views, FOVs, to 
As to claim 8, Leppert teaches the rear pre-crash system wherein the judgement logic is configured to issue a RPCS warning signal if a corridor occupancy of the approaching target vehicle occupying a corridor between corridor lines of a subject lane of the subject vehicle exceeds an adjustable corridor occupancy threshold value (Fig. 2 shows approaching vehicle 2 occupies a detection zone in the corridor projected by subject vehicle 1).
As to claim 9, Leppert teaches the rear pre-crash system wherein the corridor occupancy of the target vehicle is monitored by said judgement logic depending on reflected radar signals detected by a left radar sensor device and by a right radar sensor device provided at a rear bumper of the subject vehicle (Fig. 1).
As to claims 12 and 13, they are method claims that recite substantially the same limitations as the corresponding apparatus claims 1 and 2.   As such, claims 12 and 13 are rejected for substantially the same reasons given for corresponding claims 1 and 2 and are incorporated herein. 
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 11, 14 and 15 are rejected under 35 U.S.C. §103 as being unpatentable over Leppert et al., DE102008048436 (A1) in view of Tamura et al., US 2018/0154892 (A1).  
As to claim 3, Leppert does not specifically teach the rear pre-crash system wherein the judgement logic is adapted to suppress the RPCS warning signal where the distance between the subject vehicle and the target vehicle is smaller than a threshold distance (D <Drx) and the relative velocity is smaller than a threshold relative velocity (Vr < Vrru) and the acceleration of the target vehicle is smaller than a threshold acceleration(ary< aru).
However, Tamura teaches a pre-crash safety system with collision warning suppressed or delayed when the preceding vehicle overlap ratio is low due to a low relative speed, low relative acceleration with respect to a low distance between vehicles such that the combination is greater than output timing TPER (Tamura: ¶65-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the collision avoidance apparatus as taught by Leppert to include suppressing the RPCS warning signal where the distance between the subject vehicle and the target vehicle is smaller than a threshold distance and the relative velocity is smaller than a threshold relative velocity and the acceleration of the target vehicle is smaller than a threshold acceleration as taught by Tamura to reduce severity of all parties involved in an car accident (Leppert: ¶3). 
As to claim 4, Leppert does not specifically teach the rear pre-crash system wherein the judgement logic is configured to compute a time to collision, TTC, for the target vehicle to collide with the subject vehicle. 
 
As to claim 5, Leppert modified by Tamura teach the rear pre-crash system wherein the judgement logic is configured to compute the time to collision, TTC (Tamura: S61 in Fig. 13), in
a first mode if the velocity of the subject vehicle is less than or equal to zero (Vsv <0) depending on the relative velocity between the subject vehicle and the target vehicle, the relative acceleration and the distance between the subject vehicle and the target vehicle (Tamura: S62 in Fig. 13; ¶76, 96), and
wherein the judgement logic is further configured to compute the time to collision, TTC, in a second mode if the velocity of the subject vehicle is more than zero (Vsy > 0) depending on a relative velocity between the subject vehicle and the target vehicle and depending on the current distance between the subject vehicle and the target vehicle (Tamura: S63 in Fig. 13; ¶76, 97).
As to claim 11, Leppert does not specifically teach the rear pre-crash system wherein the judgement logic is configured to suppress the RPCS warning signal if an 
an acceleration of the subject vehicle has increased or remains the same as in a previous cycle (asvi+i > asvi) for a predetermined number of monitoring cycles.
However, Tamura teaches a pre-crash safety system with collision warning suppressed or delayed with decreasing the relative velocity Ap, increasing relative acceleration as calculated from Math 1 to a solution of increasing TPRE to delay or suppress the output timing for PRE collision warning (Tamura: ¶65-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the collision avoidance apparatus as taught by Leppert to suppress the RPCS warning signal if an acceleration of the target vehicle has decreased from the last cycles value and if the velocity of the subject vehicle is less than a threshold velocity and an acceleration of the subject vehicle has increased or remains the same as in a previous cycle for a predetermined number of monitoring cycles as taught by Tamura to reduce severity of all parties involved in an car accident (Leppert: ¶3).
As to claim 14, it is a method claim that recites substantially the same limitations as the apparatus claims 3 and 11 combined.  As such, claim 14 is rejected by substantially the same reasons for the combined claims 3 and 11 and are incorporated herein (see claims 3 and 11 above for rationale supporting obviousness, motivation and reasons to combine).
As to claim 15, it is a method claim that recites substantially the same limitations as the apparatus claim 5.  As such, claim 15 is rejected by substantially the same .
Claim 10 is rejected under 35 U.S.C. §103 as being unpatentable over Leppert et al., DE102008048436.  
As to claim 10, Leppert does not specifically teach the rear pre-crash system wherein the corridor occupancy threshold value is automatically increased if the monitored corridor occupancy has a considerably high overlap with a lane adjacent to the subject lane of the subject vehicle.
However, Leppert teaches the rear pre-crash system configured to avoid collision and issue a RPCS warning signal if a corridor occupancy of the approaching target vehicle occupying a corridor between corridor lines of a subject lane of the subject vehicle exceeds a corridor occupancy defined by distance d1.  Fig. 2 shows approaching vehicle 2 occupies a detection zone within range d12 in the corridor projected by subject vehicle 1.  In order to avoid rear-end collision within the lane (Leppert: ¶3), detection zone d12 is increased as shown in Fig. 1 to remedy the high overlap as shown in Fig. 2.    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the collision avoidance apparatus as taught by Leppert to automatically increase the corridor threshold when the monitored corridor occupancy has a considerably high overlap with a lane adjacent to the subject lane of the subject vehicle to reduce severity of all parties involved in an car accident (Leppert: ¶3). 
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4851.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/YUEN WONG/Primary Examiner, Art Unit 3667